Order, Supreme Court, New York County (Bonnie G. Wittner, J.), entered on or about November 9, 2007, which granted defendant’s motion for resentencing under the Drug Law Reform Act (DLRA) to the extent of specifying and informing him that the court would resentence him to a term of 15 years for his conviction of criminal possession of a controlled substance in the first degree, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings upon defendant’s application for resentencing.
To the extent defendant contends that the court abused its discretion in determining that his reduced sentence would remain consecutive to the term he is serving on a murder conviction, the argument is academic. The court lacked any authority under the 2004 DLRA to modify the sentence to run concurrently to the earlier sentence instead of consecutively (see People v Vaughan, 62 AD3d 122 [2009]). Concur—Gonzalez, EJ., Mazzarelli, Saxe, Moskowitz and Richter, JJ.